Citation Nr: 0418201	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-23 900	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran, who 
served on active duty from October 1952 to October 1954.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The appellant testified at a 
Travel Board hearing before the undersigned in December 2003; 
a transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  The VCAA revised VA duties to assist and notify, but 
that the duties to assist in 38 C.F.R. § 3.159(c)(4) do not 
apply until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  

While the appellant was provided notice of VCAA provisions 
via correspondence in February 2003, such notice appears to 
be insufficient, as it did not contain information pertaining 
to new and material evidence-type claims.  As this case is 
being remanded anyway for the development indicated below, 
there is an opportunity to ensure that VCAA notice is 
complete.  
At the December 2003 Travel Board hearing, the appellant 
stated that the veteran was hospitalized in a VA Medical 
Center (VAMC) until shortly before his death on October 19, 
1994.  While the claims file contains some records of VA 
medical treatment, they appear to be incomplete, as they do 
not reflect any treatment after June 1994.  As such reports 
are constructively of record, they must be obtained and 
associated with the claims file.  Furthermore, the record 
does not contain reports of the veteran's terminal 
hospitalization at North Carolina Baptist Hospital, or of his 
hospitalization at Northern Hospital of Surrey County, where 
he underwent surgery, the complications of which resulted in 
his transfer to North Carolina Baptist Hospital.  As such 
medical records may be pertinent to the matter on appeal, 
they must be obtained and associated with the claims file, if 
available.  

Also at the December 2003 hearing, the appellant contended, 
essentially, that the veteran's death, listed on his death 
certificate as being caused by sepsis due to renal failure 
and massive gastrointestinal bleeding, was caused by 
residuals of shrapnel injuries he received in service.  She 
contended, in essence, that surgical complications leading to 
the veteran's death were due to the extensive skin grafts for 
his injuries in service.  As the record contains an October 
1999 letter from the veteran's private physician noting he 
had numerous scars and adhesions in the abdominal cavity, and 
as service medical records, dated in January 1954, note a 
history of multiple shell fragment wounds to the trunk and 
upper extremities, a VA medical advisory opinion is 
indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are met, in 
accordance with the statutory 
provisions, implementing regulations, 
and all interpretative authority, 
including precedent Court decision 
guidelines.  In particular, the RO 
should ensure that the appellant is 
advised of what she needs to establish 
entitlement to the benefit sought, the 
controlling law and regulations, what 
the evidence shows, and of her and VA's 
respective responsibilities in claims 
development.  

2.  The RO should obtain complete copies 
of any private and VA reports (not 
already associated with the claims file) 
of treatment the veteran received for 
his death-causing illness(es).  Of 
particular note are reports of 
treatment, noted by the appellant at her 
December 2003 personal hearing, received 
by the veteran at the Salisbury VAMC, 
Northern Hospital of Surrey County, and 
North Carolina Baptist Hospital.  
Records to be obtained should include 
Notes, Discharge Summaries, Operative 
Reports, Consults, Imaging (X-Ray, MRI, 
CT scan), Procedures, Problem List, and 
Confirmed Diagnoses, as well as any 
other pertinent medical reports.  

3.  The RO should then arrange for an 
advisory medical opinion by an 
appropriate specialist.  The examiner 
should review the veteran's claims folder 
(to include any records obtained pursuant 
to development paragraph # 2, above), and 
opine whether any of the veteran's 
service-connected disorders as likely as 
not caused or contributed to cause (or 
hastened) his death.  The examiner should 
explain the rationale for any opinion 
given.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until she is notified.  
She has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

